Exhibit 10.16cc

 

Restricted Stock Unit Agreement

for Employees other than Executive Officers Under

The Estée Lauder Companies Inc.

Amended and Restated Fiscal 2002 Share Incentive Plan (the “Plan”)

 

This RESTRICTED STOCK UNIT AGREEMENT (“Agreement”) provides for the granting by
The Estée Lauder Companies Inc., a Delaware corporation (the “Company”), to the
participant, an employee of the Company or one of its subsidiaries (the
“Participant”), of Stock Units under the Plan representing a notional account
equal to a corresponding number of shares of the Company’s Class A Common Stock,
par value $0.01 (the “Shares”), subject to the terms below (the “Restricted
Stock Units”). The name of the “Participant,” the “Grant Date” (or “Award
Date”), the “Number of Restricted Stock Units,” the “Vesting Schedule,” and the
“Vesting Period” are stated in the “Notice of Grant” attached or posted
electronically together with this Agreement and are incorporated by reference.
The other terms of this award are stated in this Agreement and in the Plan.
Terms not defined in this Agreement are defined in the Plan, as amended. The
Plan is referred to as the “Grant Plan” in the electronic Notice of Grant.

 

1.            Award Grant. The Company hereby awards to the Participant an award
of Restricted Stock Units in respect of the number of Shares set forth in the
Notice of Grant.

 

2.            Vesting. The Restricted Stock Units granted to the Participant
will vest and become payable in accordance with the Vesting Schedule set forth
in the Notice of Grant. This schedule indicates the vesting date upon which the
Participant will be entitled to receive Shares. Except as otherwise provided in
this Agreement, any Restricted Stock Units that are unvested when the
Participant terminates employment with the Company or any of its subsidiaries
will be forfeited.

 

3.            Payment of Awards.

 

1

--------------------------------------------------------------------------------


 

(a)               Each Restricted Stock Unit represents the right to receive one
(1) Share when the Restricted Stock Unit vests.

 

(b)              In addition, each Restricted Stock Unit carries a Dividend
Equivalent Right, payable in Shares, the amount of which is based on the number
of Shares that could be purchased with the dividend amount. The Dividend
Equivalent Rights shall be payable at the same time as payment of Restricted
Stock Units in accordance with this Section 3 and Section 4. Notwithstanding
anything to the contrary herein, if, prior to the vesting in full of this
Restricted Stock Unit award, the Participant becomes required to file reports
under Section 16 of the U.S. Securities Exchange Act of 1934 in connection with
Company securities, then any Dividend Equivalent Rights earned after such date
shall accrue and be payable in cash at the same time as payment of Restricted
Stock Units in Shares in accordance with this Section 3 and Section 4. Dividend
Equivalent Rights are deemed part of the related Restricted Stock Units under
this Agreement.

 

(c)               In the event of a Change in Control that constitutes a “change
in control event” within the meaning of Section 409A of the Code, the Company
may, in its sole discretion and in accordance with Treasury Regulation §
1.409A-3(j)(4)(ix)(B), vest and settle the Restricted Stock Units and terminate
this Agreement. In such event, settlement of the Restricted Stock Units shall be
made within two (2) weeks following the Change in Control. In the event that
Restricted Stock Units are not settled pursuant to the immediately preceding
sentence, such Restricted Stock Units shall be assumed by an acquirer in which
case, vesting will be subject to Sections 2 and 4. If the Shares cease to be
outstanding immediately after the Change in Control (e.g., due to a merger with
and into another entity), then the consideration to be received per Share will
equal the consideration paid to each shareholder per Share generally upon the
Change in Control.

 

(d)             Any dividends or other distributions on Shares received after
vesting of the Restricted Stock Units, after applicable withholding, that are
held in an account for the Participant at the agent engaged by the Company for
the purposes of holding the Shares for the Participant upon Vesting (the
“Agent”), will be automatically reinvested by default, in accordance with the
Agent’s applicable procedures, in additional whole and/or fractional Shares. If
the Participant does not wish to have dividends or other distributions
reinvested or if the Participant would like to change a current election, the
Participant must notify the Agent prior to the record date for such dividend or
distribution (or such earlier date as may be required by the Agent).

 

4.            Termination of Employment. If the Participant’s employment
terminates during the Vesting Period, all unvested Restricted Stock Units will
be forfeited except as follows, subject to Section 3:

 

(a)               Death. If the Participant dies, unvested Restricted Stock
Units will vest on the date of death pro rata based on the number of full months
the Participant was paid salary during the Vesting Period after the last vesting
date (i.e., the proration equals a fraction, the numerator of which is the
number of full calendar months of service completed during the Vesting Period
after the last vesting date through the Participant’s death and the denominator
of which is the number of full calendar months after the last vesting date that
are remaining in the Vesting Period). For this purpose, “last vesting date” is
the Grant Date if the first vesting date has not yet occurred. Payment of the
vested Restricted Stock Units will occur

 

2

--------------------------------------------------------------------------------


 

on the seventy-fifth (75th) day following the Participant’s death and in
accordance with any applicable laws or Company procedures regarding the
payments. Notwithstanding anything to the contrary contained in this section
4(a), if the Participant dies during active employment after the attainment of
age fifty-five (55) and the completion of ten (10) or more years of service, or
after the attainment of age sixty-five (65) and the completion of five (5) or
more years of service, without formally retiring under the terms of the Estée
Lauder Inc. Retirement Growth Account Plan (or an affiliate or a successor plan
or program of similar purpose), unvested Restricted Stock Units will continue to
vest and be paid in accordance with the Vesting Schedule to the Participant’s
beneficiaries.

 

(b)              Retirement. If the Participant formally retires under the terms
of The Estée Lauder Companies Retirement Growth Account Plan (or an affiliate or
a successor plan or program of similar purpose), the unvested Restricted Stock
Units will continue to vest and be paid in accordance with the Vesting Schedule.
Vesting and payment in respect of any unvested Restricted Stock Unit after
retirement will be subject to satisfaction of the conditions precedent that the
Participant neither (i) accepts an offer to work for, or otherwise agrees to
actively participate in or render services to any business on behalf of any
competitor of the Company, any of its subsidiaries, or affiliates (whether as an
employee, consultant or otherwise); nor (ii) conducts himself or herself in a
manner adversely affecting the Company. The term “competitor” means any business
that is engaged in, or is preparing to become engaged in, the makeup, skin care,
hair care, toiletries or fragrance business or other business in which the
Company is engaged or preparing to become engaged, or that otherwise competes
with, or is preparing to compete with, the Company. Notwithstanding anything to
the contrary contained in this section 4(b), if the Participant terminates
employment by reason of retirement within six (6) months of the Grant Date, the
Restricted Stock Units shall not vest and shall become null and void on the last
day of active employment (last day worked).

 

(c)               Disability. If the Participant becomes totally and permanently
disabled (as determined under the Company’s long-term disability program, or an
affiliate or a successor plan or program of similar purpose), the unvested
Restricted Stock Units will vest pro rata for each full month in which the
Participant is paid salary during the Vesting Period (determined under the
proration methodology in Section 4(a)) on the next vesting date during the
Vesting Period. The vested Restricted Stock Units will be paid on the next
vesting date during the Vesting Period. Notwithstanding anything to the contrary
contained in this Section 4(c), if the Participant becomes totally and
permanently disabled (as determined under the Company’s long-term disability
program) during active employment after the attainment of age fifty-five (55)
and the completion of ten (10) or more years of service, or after the attainment
of age sixty-five (65) and the completion of five (5) or more years of service,
without formally retiring under the terms of the Estée Lauder Inc. Retirement
Growth Account Plan (or an affiliate or a successor plan or program of similar
purpose), unvested Restricted Stock Units will continue to vest and be paid in
accordance with the Vesting Schedule.

 

(d)             Termination of Employment Without Cause. If the Participant’s
employment is terminated by the Company or relevant subsidiary without Cause (as
defined below), any unvested Restricted Stock Units will vest pro rata for each
full month in which the Participant is paid salary during the Vesting Period
after the last vesting date (determined under the proration

 

3

--------------------------------------------------------------------------------


 

methodology in Section 4(a)) on the next vesting date during the Vesting Period.
Such prorated Restricted Stock Units will be paid in accordance with the Vesting
Schedule and payment will be subject to satisfaction of the conditions precedent
that the Participant neither (i) accepts an offer to work for, or otherwise
agrees to actively participate in or render services to any business on behalf
of any competitor of the Company, any of its subsidiaries, or affiliates
(whether as an employee, consultant or otherwise); nor (ii) conducts himself or
herself in a manner adversely affecting the Company. The term “competitor” means
any business that is engaged in, or is preparing to become engaged in, the
makeup, skin care, hair care, toiletries or fragrance business or other business
in which the Company is engaged or preparing to become engaged, or that
otherwise competes with, or is preparing to compete with, the Company.
Notwithstanding anything to the contrary contained in this Section 4(d), if the
Participant’s employment is terminated without Cause within six (6) months of
the Grant Date, the Restricted Stock Units shall not vest and shall become null
and void on the last day of active employment (last day worked).

 

(e)               Resignation. If the Participant voluntarily terminates his or
her employment (e.g., by voluntarily resigning) other than due to retirement or
disability, which are subject to Sections 4(b) and 4(c) above, respectively, all
Restricted Stock Units that are not vested as of the effective date of
resignation will be forfeited.

 

(f)                Termination of Employment with Cause. If the Participant is
terminated for Cause, all Restricted Stock Units that are not vested as of the
effective date of the termination will be forfeited. For this purpose, “Cause”
means any breach by the Participant of any of his or her material obligations
under any Company policy or procedure, including, without limitation, the Code
of Conduct. Notwithstanding the foregoing, in the case of a Participant who has
an employment agreement that includes a definition of “Cause,” “Cause” for
purposes of this Section 4(f) shall have the same meaning as defined in such
employment agreement in effect between the Participant and the Company or its
U.S. subsidiary, including an employment agreement entered into after the Grant
Date.

 

(g)            Termination after a Change in Control. If, on or after a Change
in Control, the Participant terminates for Good Reason (as defined below), dies,
becomes disabled, formally retires, or is terminated at the instance of the
Company or relevant subsidiary without Cause, in each case as described in this
Section 4, the unvested Restricted Stock Units will immediately vest in full
and, solely if such Change in Control constitutes a “change in control event”
within the meaning of Section 409A of the Code and such termination occurs
within two (2) years of such “change in control event,” will be immediately
paid. Otherwise, such Restricted Stock Units will immediately vest, but will
only be paid at such times as they would otherwise be paid in accordance with
this Agreement. For this purpose, “Good Reason” means the occurrence of any of
the following, without the express written consent of the Participant:

 

(i)                  the assignment to the Participant of any duties
inconsistent in any material adverse respect with the Participant’s position,
authority or responsibilities immediately prior to the Change in Control, or any
other material adverse change in such position, including title, authority or
responsibilities;

 

4

--------------------------------------------------------------------------------


 

(ii)              any failure by the Company to pay any amounts for compensation
or benefits owed to the Participant or a material reduction of the overall
amounts of compensation and benefits in effect prior to the Change in Control,
other than an insubstantial or inadvertent failure remedied by the Company
promptly after receipt of notice thereof given by the Participant;

 

(iii)          the Company’s requiring the Participant to be based at any office
or location more than fifty (50) miles (eighty (80) Kilometers) from that
location at which he performed his or her services for the Company immediately
prior to the Change in Control, except for travel reasonably required in the
performance of the Participant’s responsibilities; or

 

(iv)          any failure by the Company to obtain the assumption and agreement
to perform this Agreement by a successor, unless such assumption occurs by
operation of law.

 

5.            No Rights of Stock Ownership. This grant of Restricted Stock Units
does not entitle the Participant to any interest in or to any voting or other
rights normally attributable to Share ownership.

 

6.            Withholding Taxes. Regardless of any action the Company or the
Participant’s employer (the “Employer”) takes with respect to any or all income
tax, social security (or social insurance), payroll tax, fringe benefits tax,
payment on account or other tax-related items related to the participation in
the Plan and this Agreement and legally applicable to the Participant
(“Tax-Related Items”), the Participant acknowledges that the ultimate liability
for all Tax-Related Items legally due by the Participant is and remains his or
her responsibility and may exceed the amount actually withheld by the Company or
the Employer. Furthermore, the Participant acknowledges that the Company and/or
the Employer (i) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Restricted Stock
Units, including, but not limited to, the grant, vesting or settlement of the
Restricted Stock Units, the subsequent sale of Shares acquired under the Plan
and the receipt of any dividends and/or any Dividend Equivalent Rights, and
(ii) do not commit to and are under no obligation to structure the terms of the
grant of the Restricted Stock Units or any aspect of the Participant’s
participation in the Plan to reduce or eliminate his or her liability for
Tax-Related Items or achieve any particular tax result. If the Participant is or
becomes subject to Tax-Related Items in more than one jurisdiction, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

 

Prior to any relevant taxable event, or tax withholding event, as applicable,
the Participant agrees to pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all withholding obligations of the
Company and/or the Employer. In this regard, the Participant authorizes the
Company and/or the Employer, or his or her respective agents, at the Company’s
discretion, to satisfy any applicable withholding obligations with regard to all
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant’s wages or other cash compensation paid by the Company and/or
the Employer; (ii) withholding from proceeds of the sale of the Shares acquired
upon settlement of the Restricted Stock Units either through a voluntary sale or
through a mandatory sale arranged by the Company (on the Participant’s behalf
pursuant to this authorization); and/or (iii) withholding in whole Shares to be
issued upon settlement of the Restricted Stock Units, provided that the Company
only withholds the amount of whole Shares necessary to satisfy the statutory
withholding requirements, not to exceed the maximum withholding tax rate in the
Participant’s

 

5

--------------------------------------------------------------------------------


 

applicable jurisdiction. If the Company satisfies the withholding obligation for
the Tax-Related Item by withholding a number of Shares as described herein, the
Participant will be deemed to have been issued the full number of Shares due to
Participant at vesting, notwithstanding that a number of Shares is held back
solely for purpose of paying the Tax-Related Items.

 

Finally, the Participant further agrees to pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold or account for as a result of his or her participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with his or her obligations in connection with
the Tax-Related Items.

 

7.            Nonassignability. This award may not be assigned, pledged, or
transferred, except, if the Participant dies, to a designated beneficiary or by
will or by the laws of descent and distribution. The foregoing restrictions do
not apply to transfers under a court order, including, but not limited to, any
domestic relations order.

 

8.            Effect Upon Employment. The Participant’s right to continue to
serve the Company or any of its subsidiaries as an officer, employee, or
otherwise, is not enlarged or otherwise affected by an award hereunder. Nothing
in this Agreement or the Plan gives the Participant any right to continue in the
employ of the Company or any of its subsidiaries to interfere in any way with
any right the Company or any of its subsidiaries may have to terminate his or
her employment at any time. Payment of Shares is not secured by a trust,
insurance contract or other funding medium, and the Participant does not have
any interest in any fund or specific asset of the Company by reason of this
award or the account established on his or her behalf. A Restricted Stock Unit
award confers no rights as a shareholder of the Company until Shares are
actually delivered to the Participant.

 

9.            Electronic Notice, Delivery and Acceptance. The Company may, in
its sole discretion, decide to deliver any documents related to Restricted Stock
Units awarded under the Plan or future Restricted Stock Units that may be
awarded under the Plan by email or other electronic means. The Participant
hereby consents to receive such documents by email or other electronic delivery
and agrees to access information concerning the Plan through an on-line or
electronic system established and maintained by the Company or by another third
party designated by the Company.

 

10.    Data Privacy. As a condition of this Restricted Stock Unit grant, the
Participant hereby expressly consents to the collection, use, disclosure,
transfer and other processing of his or her personal data as set out in this
Section 10 and as otherwise required by applicable law.

 

The Company, any of its subsidiaries, affiliates, or agents, the Employer, and
the Company’s stock plan service provider will process personal data of the
Participant for the purposes of implementing, managing and administering the
Participant’s grant of Restricted Stock Units and the Plan. Such personal data,
in electronic or other form, may include the Participant’s name, home address,
telephone number, email address, date of birth, social insurance number or other
national identification number, beneficiary information (including beneficiary
name, address social insurance number or other national identification number,
and date of birth), hire date, salary and deductions, banking details, tax
certification information, any shares or directorships held in the Company,
details of all equity grants or any other entitlement to Shares awarded,
canceled, vested, unvested, or outstanding in the Participant’s favor.

 

6

--------------------------------------------------------------------------------


 

For the purposes set out above, personal data may be transferred to countries
other than the country in which the Participant resides, including to the United
States and Australia. As required by applicable law, when personal data is
transferred to a country outside of the country in which the Participant
resides, measures will be put in place to ensure that the personal data is
protected as required by law. These measures may include European Union Standard
Contractual Clauses.

 

The Participant’s personal data will be retained for as long as necessary to
implement, manage and administer the Participant’s grant of Restricted Stock
Units and participation in the Plan. The Participant may request to access,
modify or delete his or her personal data, request additional information about
the processing of his or her personal data, or refuse or withdraw consent to the
processing of his or her personal data by contacting the local human resources
representative in writing. Refusal or withdrawal of consent may affect the
Participant’s ability to participate in the Plan but will not affect the
Participant’s employment status or service and career with the Company.

 

11.    Discretionary Nature and Acceptance of Award. The Participant agrees to
be bound by the terms of this Agreement and acknowledges, understands and agrees
that:

 

a.             The Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan and
this Agreement;

 

b.            The award is exceptional, voluntary and occasional, and does not
create any contractual or other right to receive future awards, or benefits in
lieu of Restricted Stock Units, even if Restricted Stock Units have been awarded
in the past;

 

c.             All decisions with respect to future Restricted Stock Units or
other awards, if any, will be at the sole discretion of the Company;

 

d.           The Participant’s participation in the Plan is voluntary;

 

e.             The Restricted Stock Units and any Shares acquired under the
Plan, and the income and value of the same, are not intended to replace any
pension rights or compensation;

 

f.              The Participant’s participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Company or the Employer to terminate the Participant’s employment
at any time;

 

g.            This award will be deemed accepted unless it is declined by way of
written notice by the Participant within thirty (30) days of the Grant Date to
the Equity Based Compensation Department of the Company located at 767 Fifth
Avenue, New York, NY 10153;

 

h.            The Restricted Stock Units are an extraordinary item that does not
constitute compensation of any kind for services of any kind rendered to the
Company or any of its subsidiaries, and which is outside the scope of the
Participant’s employment or service contract, if any;

 

i.                The Restricted Stock Units and any Shares acquired under the
Plan, and the income and value of the same, are not part of the Participant’s
normal or expected compensation or salary for any purposes,

 

7

--------------------------------------------------------------------------------


 

including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal end of service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Employer, the Company or any of its
subsidiaries;

 

j.                In the event the Participant is not an employee of the
Company, the Restricted Stock Units and the Participant’s participation in the
Plan will not be interpreted to form an employment or service contract or
relationship with the Company or any subsidiary of the Company;

 

k.            The future value of the underlying Shares is unknown,
indeterminable and cannot be predicted with certainty;

 

l.                In consideration of the award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Restricted Stock
Units or diminution in value of the Restricted Stock Units, or Shares acquired
upon vesting of the Restricted Stock Units, resulting from termination of the
Participant’s employment (for any reason whatsoever and whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed, or the terms of the Participant’s employment), and
in consideration of the award, the Participant irrevocably releases the
Employer, the Company and any of its subsidiaries from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by acknowledging and agreeing to or
signing the Notice of Grant, the Participant shall be deemed irrevocably to have
waived his or her right to pursue or seek remedy for any such claim or
entitlement against the Employer, the Company or subsidiary;

 

m.        For purposes of the Restricted Stock Units, the Participant’s
employment or service relationship will be considered terminated as of the date
the Participant is no longer actively providing services to the Employer, the
Company or any of its subsidiaries as determined by the Administrator in its
sole discretion (regardless of the reason for such termination and whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant’s
employment agreement, if any);

 

n.            The Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding the Participant’s
participation in the Plan or the Participant’s acquisition or sale of the
underlying Shares; and

 

o.            The Participant is hereby advised to consult with Participant’s
own personal tax, legal and financial advisors regarding the Participant’s
participation in the Plan before taking any action related to the Plan.

 

12.    Failure to Enforce Not a Waiver. The Company’s failure to enforce at any
time any provision of this Agreement does not constitute a waiver of that
provision or of any other provision of this Agreement.

 

13.    Governing Law. This Agreement is governed by and is to be construed
according to the laws of the State of New York, that apply to agreements made
and performed in that state, without regard to its choice of law provisions. For
purposes of litigating any dispute that arises under the Restricted Stock Units
or this Agreement, the parties hereby submit to and consent to the jurisdiction
of the State of New York, and agree that such litigation will be conducted in
the courts of New York County, New York, or

 

8

--------------------------------------------------------------------------------


 

the federal courts for the United States for the Southern District of New York,
and no other courts, where the Restricted Stock Units are made and/or to be
performed.

 

14.    Partial Invalidity. The invalidity or illegality of any provision of this
Agreement will be deemed not to affect the validity of any other provision.
Furthermore, it is the parties’ intent that any order striking any portion of
this Agreement and/or the Plan should modify the stricken terms as narrowly as
possible to give as much effect as possible to the intentions of the parties
hereunder.

 

15.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the Participant and the Company regarding the award and
supersede all prior and contemporaneous agreements and understandings, oral or
written, between the parties regarding the award. Except as expressly set forth
herein, this Agreement (and any provision of this Agreement) may not be
modified, changed, clarified, or interpreted by the parties, except in a writing
specifying the modification, change, clarification, or interpretation, and
signed by a duly authorized Company officer.

 

9

--------------------------------------------------------------------------------


 

16.    Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
any regulations, rulings, or guidance provided thereunder. Each payment under
this Agreement shall be treated as a separate payment for purposes of
Section 409A of the Code. In no event may the Participant, directly or
indirectly, designate the calendar year of any payment to be made under this
Agreement. The Company reserves the unilateral right to amend this Agreement
upon written notice to the Participant in order to prevent taxation under
Section 409A of the Code.

 

17.    Recoupment. Notwithstanding any other provision of this Agreement to the
contrary, the Participant acknowledges and agrees that the Restricted Stock
Units, any Shares acquired pursuant thereto and/or any amount received with
respect to any sale of such Shares are subject to potential cancellation,
recoupment, rescission, payback or other action in accordance with the terms of
the Company’s recoupment policy as in effect on the Grant Date and as such
policy may be amended from time to time in order to comply with changes in laws,
rules or regulations that are applicable to the Restricted Stock Units and
Shares. The Participant agrees and consents to the Company’s application,
implementation and enforcement of (a) the recoupment policy, and (b) any
provision of applicable law relating to cancellation, recoupment, rescission or
payback of compensation and expressly agrees that the Company may take such
actions as are necessary to effectuate the recoupment policy (as applicable to
the Participant) or applicable law without further consent or action being
required by the Participant. For purposes of the foregoing, the Participant
expressly and explicitly authorizes the Company to issue instructions, on his or
her behalf, to any brokerage firm and/or third party administrator engaged by
the Company to hold his or her Shares and other amounts acquired under the Plan
to re-convey, transfer or otherwise return such Shares and/or other amounts to
the Company upon the enforcement of the provisions contained in this Section 17.
To the extent that the terms of this Agreement and the recoupment policy
conflict, the terms of the recoupment policy shall prevail.

 

18.    Insider Trading/Market Abuse Laws. By participating in the Plan, the
Participant agrees to comply with the Company’s Insider Trading Policy. Further,
the Participant acknowledges that the Participant’s country of employment (and
country of residence, if different) may also have laws or regulations governing
insider trading and that such laws or regulations may impose additional
restrictions on the Participant’s ability to participate in the Plan (e.g.,
acquiring or selling Shares) and that the Participant is solely responsible for
complying with such laws or regulations.

 

19.    Private Placement. The grant of the Restricted Stock Units is not
intended to be a public offering of securities in the Participant’s country of
employment (and country of residence, if different). The Company has not
submitted any registration statement, prospectus or other filings with the local
securities authorities (unless otherwise required under law), and this grant of
Restricted Stock Units is not subject to the supervision of the local
authorities.

 

20.    Exchange Control, Tax and/or Foreign Asset/Account Reporting. The
Participant acknowledges that there may be exchange control, tax, foreign asset
and/or account reporting requirements that may affect the Participant’s ability
to acquire or hold Shares acquired under the Plan or cash received from
participating in the Plan (including from any Dividend Equivalents Rights paid
with respect to the Restricted Stock Units or dividends paid on Shares acquired
under the Plan) in a brokerage/bank account or legal entity outside the
Participant’s country of employment (and country of residence, if different).
The Participant may be required to report such accounts, assets, the balances
therein, the value thereof and/or the transactions related thereto to the tax or
other authorities in the Participant’s

 

10

--------------------------------------------------------------------------------


 

country of employment (and country of residence, if different). The Participant
also may be required to repatriate sale proceeds or other funds received as a
result of the Participant’s participation in the Plan to the Participant’s
country of employment (and country of residence, if different) through a
designated bank or broker within a certain time after receipt. The Participant
acknowledges that it is the Participant’s responsibility to be compliant with
such regulations, and the Participant should consult his or her personal legal
advisor for any details.

 

21.    Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the translated version is different than the English version, the English
version will control, unless otherwise prescribed by local law.

 

22.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

23.    Addendum. The award shall be subject to any terms and conditions for the
Participant’s country of employment (and country of residence, if different) set
forth in an addendum attached hereto (“Addendum”). Moreover, if the Participant
transfers residence and/or employment to another country reflected in an
Addendum to this Agreement, the terms and conditions for such country will apply
to the Participant to the extent the Company determines that the application of
such terms and conditions is necessary or advisable in order to comply with
local law, rules and regulations or to facilitate the operation and
administration of the Restricted Stock Unit and the Plan (or the Company may
establish alternative terms and conditions as may be necessary or advisable to
accommodate the Participant’s transfer). Any applicable Addendum constitutes
part of this Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Grant Date set forth in the Notice of Grant.

 

 

The Estée Lauder Companies Inc.

 

 

 

 

By:

/s/ Michael O’Hare

 

 

 

Michael O’Hare

 

 

 

Executive Vice President,

 

 

 

Global Human Resources

 

 

11

--------------------------------------------------------------------------------


 

ADDENDUM

COUNTRY-SPECIFIC PROVISIONS FOR NON-U.S. PARTICIPANTS

 

In addition to the terms and conditions set forth in the Agreement, the
Restricted Stock Units awarded are subject to the following terms and
conditions. If the Participant is employed in a country identified in this
Addendum, the additional terms and conditions for such country will apply. If
the Participant transfers to one of the countries identified in this Addendum,
the special terms and conditions for such country will apply to the Participant,
to the extent the Company determines, in its sole discretion, that the
application of such terms and conditions is necessary or advisable to comply
with local laws, rules and/or regulations or to facilitate the operation and
administration of the Restricted Stock Units awarded and the Plan (or the
Company may establish alternative terms and conditions as may be necessary or
advisable to accommodate the Participant’s transfer).

 

All defined terms contained in this Addendum shall have the same meaning as set
forth in the Plan and the Agreement.

 

ARGENTINA

 

Securities Law Notification. Neither the Restricted Stock Units nor the
underlying Shares are publicly offered or listed on any stock exchange in
Argentina. The Company’s grant of Restricted Stock Units is private and is not
subject to the supervision of any Argentine governmental authority.

 

AUSTRALIA

 

Breach of Law. Notwithstanding anything to the contrary in the Agreement or the
Plan, the Participant will not be entitled to, and shall not claim any benefit
(including without limitation a legal right) under the Plan if the provision of
such benefit would give rise to a breach of Part 2D.2 of the Corporations Act
2001 (Cth), any other provision of that Act, or any other applicable statute,
rule or regulation which limits or restricts the giving of such benefits.

 

Tax Deferral. Restricted Stock Units awarded under the Agreement are intended to
be subject to tax deferral under Subdivision 83A-C of the Income Tax Assessment
Act 1997 (Cth) (subject to the conditions in that act).

 

Australian Offer Document. In addition to the Agreement and the Plan, the
Participant must review the Australian Offer Document for additional important
information pertaining to the Restricted Stock Units. By accepting the
Restricted Stock Units, the Participant acknowledges and confirms that the
Participant has reviewed these documents.

 

BRAZIL

 

Compliance with Law. By accepting the Restricted Stock Units, the Participant
acknowledges and agrees to comply with applicable Brazilian laws to pay any and
all applicable taxes associated with the vesting of the Restricted Stock Units,
the receipt of any dividends or dividend equivalents, and the sale of Shares
acquired under the Plan.

 

Labor Law Acknowledgment. The Participant expressly acknowledges and agrees, for
all legal purposes, (a) the benefits provided under the Agreement and the Plan
are the result of commercial

 

12

--------------------------------------------------------------------------------


 

transactions unrelated to the Participant’s employment; (b) the Agreement and
the Plan are not a part of the terms and conditions of the Participant’s
employment; and (c) the income from the Restricted Stock Units, if any, is not
part of the Participant’s remuneration from employment.

 

CANADA

 

Settlement in Shares Only. Notwithstanding anything to the contrary in the
Agreement or the Plan, if the Participant is a resident of Canada, all
Restricted Stock Units shall be settled only in Shares (and may not be settled
in cash).

 

English Language. The parties to the Agreement acknowledge that it is their
express wish that the Agreement, as well as all documents, notices and legal
proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English. Les parties reconnaissent
avoir exigé la rédaction en anglais de la présente convention, ainsi que de tous
documents exécutés, avis donnés et procédures judiciaires intentées, directement
ou indirectement, relativement à ou suite à la présente convention.

 

CHILE

 

Private Placement. The following provision shall supplement Section 19 (Private
Placement) of the Agreement:

 

The grant of the Restricted Stock Units hereunder is not intended to be a public
offering of securities in Chile but instead is intended to be a private
placement.

 

a) The starting date of the offer is the Grant Date (as defined in the
Agreement), a) and this offer conforms to General Ruling no. 336 of the Chilean
Superintendence of Securities and Insurance;

 

b) The offer deals with securities not registered in the registry of securities
or in the registry of foreign securities of the Chilean Superintendence of
Securities and Insurance, and therefore such securities are not subject to its
oversight;

 

c) The Company is not obligated to provide public information in Chile regarding
the foreign securities, as such securities are not registered with the Chilean
Superintendence of Securities and Insurance; and

 

d) The foreign securities shall not be subject to public offering as long as
they are not registered with the corresponding registry of securities in Chile.

 

a) La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “Grant
Date”, según este término se define en el documento denominado “Agreement”) y
esta oferta se acoge a la norma de Carácter General n° 336 de la
Superintendencia de Valores y Seguros Chilena; La oferta versa sobre valores no
inscritos en el registro de valores o en el

 

b) registro de valores extranjeros que lleva la Superintendencia de Valores y
Seguros Chilena, por lo que tales valores no están sujetos a la fiscalización de
ésta;

 

13

--------------------------------------------------------------------------------


 

c) Por tratar de valores no inscritos no existe la obligación por parte del
emisor de entregar en Chile información pública respecto de esos valores; y

 

d) Esos valores no podrán ser objeto de oferta pública mientras no sean
inscritos en el registro de valores correspondiente.

 

CHINA

 

Foreign Exchange Control Laws. The following provisions shall govern the
Participant’s participation in the Plan if the Participant is a national of the
People’s Republic of China (“China”) resident in mainland China, or if
determined to be necessary or appropriate by the Company in its sole discretion:

 

The Participant agrees to hold the Shares received upon settlement of the
Restricted Stock Units with the Company’s designated broker. Upon a termination
of employment or service for any reason, the Participant shall be required to
sell all Shares issued pursuant to the Restricted Stock Units as soon as
administratively possible (or such period as may be required by the State
Administration of Foreign Exchange or the Company) of the termination date and
repatriate the sales proceeds to China in the manner designated by the Company.
For purposes of the foregoing, the Company shall establish procedures for
effectuating the forced sale of the Shares (including procedures whereby the
Company may issue sell instructions on behalf of the Participant), and the
Participant hereby agrees to comply with such procedures and take any and all
actions as the Company determines, in its sole discretion, are necessary or
advisable for purposes of complying with local laws, rules and regulations in
China.

 

The Participant understands and agrees that the repatriation of dividends and
sales proceeds may need to be effected through a special exchange control
account established by the Company or its subsidiaries, and the Participant
hereby consents and agrees that dividends issued on Shares and sales proceeds
from the sale of Shares acquired under the Plan may be transferred to such
account by the Company on the Participant’s behalf prior to being delivered to
the Participant. Dividends and/or sales proceeds may be paid to the Participant
in U.S. dollars or local currency at the Company’s discretion. If dividends
and/or sales proceeds are paid to the Participant in U.S. dollars, the
Participant understands that the Participant will be required to set up a U.S.
dollar bank account in China so that the dividends or proceeds may be deposited
into this account. If dividends and/or sales proceeds are paid to the
Participant in local currency, the Participant acknowledges that the Company is
under no obligation to secure any particular exchange conversion rate and that
the Company may face delays in converting the dividends and/or proceeds to local
currency due to exchange control restrictions. The Participant agrees to bear
any currency fluctuation risk between the time dividends are issued or Shares
are sold and the net proceeds are converted into local currency and distributed
to the Participant. The Participant further agrees to comply with any other
requirements that may be imposed by the Company or its subsidiaries in China in
the future in order to facilitate compliance with exchange control requirements
in China. The Participant acknowledges and agrees that the processes and
requirements set forth herein shall continue to apply following the
Participant’s termination of employment.

 

Neither the Company nor any of its subsidiaries shall be liable for any costs,
fees, lost interest or dividends or other losses the Participant may incur or
suffer resulting from the enforcement of the terms of this Addendum or otherwise
from the Company’s operation and enforcement of the Plan, the Agreement and the
Restricted Stock Units in accordance with Chinese law including, without
limitation, any applicable State Administration of Foreign Exchange rules,
regulations and requirements.

 

14

--------------------------------------------------------------------------------


 

COLOMBIA

 

Labor Law Acknowledgment. The Participant acknowledges that, pursuant to
Article 128 of the Colombian Labor Code, the Plan and related benefits do not
constitute a component of his or her “salary” for any legal purpose.

 

DENMARK

 

Stock Option Act. Notwithstanding any provisions in the Agreement to the
contrary, if the Participant is determined to be an “Employee,” as defined in
section 2 of the Danish Act on the Use of Rights to Purchase or Subscribe for
Shares etc. in Employment Relationships (the “Stock Option Act”), the treatment
of the Restricted Stock Units upon Termination shall be governed by Sections 4
and 5 of the Stock Option Act. However, if the provisions in the Agreement or
the Plan governing the treatment of the Restricted Stock Unit upon a Termination
are more favorable, the provisions of the Agreement or the Plan will govern.

 

FRANCE

 

English Language. The Participant acknowledges and agrees that it is the
Participant’s wish that the Agreement, this addendum, as well as all other
documents, notices and legal proceedings entered into, given or instituted
pursuant to the Restricted Stock Units, either directly or indirectly, be drawn
up in English.

 

Langue anglaise. Le bénéficiaire admet et convient que c’est l’intention exprès
du bénéficiaire que l’Accord, le Plan et tous les autres documents, remarque et
les poursuites judiciaires entrées, données ou instituées conformément au
Restricted Stock Units, être établi dans l’anglais. Si le bénéficiaire a reçu
l’Accord, le Plan ou autres documents rattachés au Restricted Stock Units
traduit dans une langue autre que l’anglais et si le sens de la version traduite
est différent que la version anglaise, la version anglaise contrôlera

 

HONG KONG

 

IMPORTANT NOTICE. WARNING: The contents of the Agreement, this Addendum, the
Plan, and all other materials pertaining to the Restricted Stock Units and/or
the Plan have not been reviewed by any regulatory authority in Hong Kong. The
Participant is hereby advised to exercise caution in relation to the offer
thereunder. If the Participant has any doubts about any of the contents of the
aforesaid materials, the Participant should obtain independent professional
advice.

 

Settlement in Shares Only. Notwithstanding anything to the contrary in the
Agreement or the Plan, if the Participant is a resident of Hong Kong, all
Restricted Stock Units shall be settled only in Shares (and may not be settled
in cash).

 

Nature of the Plan. The Company specifically intends that the Plan will not be
treated as an occupational retirement scheme for purposes of the Occupational
Retirement Scheme Ordinance (“ORSO”). To the extent any court, tribunal or
legal/regulatory body in Hong Kong determines that the Plan constitutes an
occupational retirement scheme for the purpose of ORSO, the grant of Restricted
Stock Units shall be null and void.

 

15

--------------------------------------------------------------------------------


 

INDIA

 

Repatriation Requirements. The Participant understands that he or she must
repatriate any cash dividends paid on Shares acquired under the Plan and any
proceeds from the sale of such Shares to India within a certain period of time
after receipt of the proceeds. It is the Participant’s sole responsibility to
comply with applicable exchange control laws in India.

 

ISRAEL

 

Indemnification for Tax Liabilities. The Participant expressly consents and
agrees to indemnify the Company and/or its subsidiaries and hold them harmless
from any and all liability attributable to taxes, interest or penalties thereon,
including without limitation, liabilities relating to the necessity to withhold
any taxes from the settlement of the Restricted Stock Units or any other
payments made to the Participant pursuant to the Restricted Stock Units.

 

ITALY

 

Data Privacy. The following provision shall replace Section 10 (Data Privacy) of
the Agreement in its entirety:

 

The Participant understands that the Employer and/or the Company hold certain
personal information about the Participant, including but not limited to, the
Participant’s name, home address, email address and telephone number, date of
birth, national insurance number or other identification number, salary,
nationality, job title, any Shares or directorship held in the Company, details
of all awards or other entitlement to Shares awarded, cancelled, vested,
unvested or outstanding in the Participant’s favor (“Data”), for purpose of
implementing, administering and managing the Plan. The Participant is aware that
providing the Company with Data is necessary for the performance of the
Agreement and that the Participant’s refusal to provide such Data would make it
impossible for the Company to perform its contractual obligations and may affect
the Participant’s ability to participate in the Plan.

 

The Controller of personal data processing is Estée Lauder Companies Inc., 767
Fifth Avenue, New York, New York 10153, U.S.A., its representative in Italy
Estée Lauder S.r.l. with registered offices at Via Turati, 3, Milano, 20121
Italy. The Participant understands that Data may be transferred to third parties
assisting in the implementation, administration and management of the Plan,
including any transfer required to a broker or other third party with whom
Shares acquired pursuant to this grant of Restricted Stock Units or cash from
the sale of such Shares may be deposited. Furthermore, the recipients that may
receive, possess, use, retain and transfer such Data for the above mentioned
purposes may be located in the Participant’s country, or elsewhere, including
outside of the European Union and the recipient’s country may have different
data privacy laws and protections than the Participant’s country. The processing
activity, including the transfer of the Participant’s personal data abroad, out
of the European Union, as herein specified and pursuant to applicable laws and
regulations, does not require the Participant’s consent thereto as the
processing is necessary for the performance of contractual obligations related
to the implementation, administration and management of the Plan. The
Participant understands that Data processing relating to the purposes above
specified shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Data are
collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to D.lgs. 196/200

 

16

--------------------------------------------------------------------------------


 

The Participant understands that Data will be held only as long as is required
by law or as necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that, pursuant to art 7
of D.lgs 196/2003, the Participant has the right, including but not limited to,
to access, delete, update, request the rectification of the Data and cease, for
legitimate reasons, Data processing. Furthermore, the Participant is aware that
Data will not be used for direct marketing purposes. In addition, the Data
provided can be reviewed and questions or complaints can be addressed by
contacting a local representative available at the following address, Via
Turati, 3, Milano, 20121 Italy.

 

MALAYSIA

 

Data Privacy. The following provision shall replace Section 10 (Data Privacy) of
the Agreement in its entirety:

 

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant’s personal
data, as described in this addendum and any other grant materials by and among,
as applicable, the Company and Subsidiaries for the exclusive purpose of
implementing, administering and managing the Participant’s participation in the
Plan.

The Participant understands that the Company and subsidiaries may hold certain
personal information about the Participant, including, but not limited to, the
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, e-mail address, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all awards or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in the Participant’s favor, for the exclusive
purpose of implementing, administering and managing the Plan (“Data”). The Data
is supplied by the Company and also by the Participant through information
collected in connection with the Agreement and the Plan.

The Participant understands that Data will be transferred to the current stock
plan service providers or a stock plan service provider as may be selected by
the Company in the future, which is assisting the Company with the

Peserta dengan ini secara eksplisit dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi seperti yang diterangkan dalam Lampiran ini dan apa-apa bahan
pemberian yang lain oleh dan di antara, seperti yang berkenaan, Syarikat dan
Anak-anak Syarikat untuk tujuan eksklusif bagi melaksanakan, mentadbir dan
menguruskan penyertaan Peserta di dalam Pelan.

Peserta memahami bahawa Syarikat Anak-anak Syarikat mungkin memegang maklumat
peribadi tertentu tentang Peserta, termasuk, tetapi tidak terhad kepada, nama
Peserta, alamat rumah dan nombor telefon, tarikh lahir, nombor insurans sosial
atau nombor pengenalan lain, e-mel, gaji, kewarganegaraan, jawatan, apa-apa
Saham atau jawatan pengarah yang dipegang dalam Syarikat, butir-butir semua
Anugerah, atau apa-apa hak lain atas Saham yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi
faedahanda, untuk tujuan eksklusif bagi melaksanakan, mentadbir dan menguruskan
Pelan tersebut (“Data”). Data tersebut dibekalkan oleh Syarikat dan juga oleh
Peserta berkenaan dengan Perjanjian dan Pelan.

Peserta memahami bahawa Data ini akan dipindahkan kepada pembekal perkhidmatan
pelan saham semasa atau pembekal

 

 

17

--------------------------------------------------------------------------------


 

implementation, administration and management of the Plan. The Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than the Participant’s country. The
Participant understands that if the Participant resides outside the United
States, the Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting the Participant’s local human
resources representative at Estée Lauder Malaysia Sdn. Bhd, Suite 18.01, Level
18, Centrepoint South, The Boulevard, Mid Valley City, Lingkaran Syed Putra,
Kuala lumpur 59200, Malaysia.

The Participant authorizes the Company, the stock plan service provider and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Participant’s
participation in the Plan, including any transfer of such Data as may be
required to a broker, escrow agent or other third party with whom the Shares
received upon vesting of the awards may be deposited. The Participant
understands that Data will be held only as long as is necessary to implement,
administer and manage the Participant’s participation in the Plan. The
Participant understands that if the Participant resides outside the United
States, the Participant may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data, limit the processing of Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing the
Participant’s local human resources representative. Further, the Participant
understands that the Participant is providing the consent herein on a purely
voluntary basis. If the Participant does not

perkhidmatan pelan saham yang mungkin dipilih oleh Syarikat pada masa depan,
yang membantu Syarikat dengan pelaksanaan, pentadbiran dan pengurusan Pelan.
Peserta memahami bahawa penerima-penerima Data mungkin berada di Amerika
Syarikat atau mana-mana tempat lain, dan bahawa negara penerima-penerima
(contohnya, Amerika Syarikat) mungkin mempunyai undang-undang privasi data dan
perlindungan yang berbeza daripada negara Peserta. Peserta memahami bahawa
sekiranya Peserta menetap di luar Amerika Syarikat, Peserta boleh meminta satu
senarai yang mengandungi nama-nama dan alamat-alamat penerima-penerima Data yang
berpotensi dengan menghubungi wakil sumber manusia tempatan Peserta di Estée
Lauder Malaysia Sdn. Bhd, Suite 18.01, Level 18, Centrepoint South, The
Boulevard, Mid Valley City, Lingkaran Syed Putra, Kuala lumpur 59200, Malaysia.
Peserta memberi kuasa kepada Syarikat, pembekal perkhidmatan pelan saham dan
mana-mana penerima-penerima kemungkinan lain yang mungkin akan membantu Syarikat
(pada masa sekarang atau pada masa depan) dengan melaksanakan, mentadbir dan
menguruskan Pelan untuk menerima, memiliki, menggunakan, mengekalkan dan
memindahkan Data, dalam bentuk elektronik atau lain-lain, bagi tujuan
melaksanakan, mentadbir dan menguruskan penyertaan Peserta di dalam Pelan,
termasuk segala pemindahan Data tersebut sebagaimana yang dikehendaki kepada
broker, egen eskrow atau pihak ketiga dengan siapa Saham diterima semasa
peletakhakan Anugerah mungkin didepositkan. Peserta memahami bahawa Data hanya
akan disimpan selagi ia adalah diperlukan untuk melaksanakan, mentadbir, dan
menguruskan penyertaan Peserta dalam Pelan. Peserta memahami bahawa sekiranya
Peserta menetap di luar Amerika Syarikat, Peserta boleh, pada bila-bila masa,
melihat Data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan
Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data,

 

 

18

--------------------------------------------------------------------------------


 

consent, or if the Participant later seeks to revoke the Participant’s consent,
the Participant’s employment status or service and career with the Company will
not be adversely affected; the only adverse consequence of refusing or
withdrawing the Participant’s consent is that the Company may not be able to
grant the Participant equity awards or administer or maintain such awards.
Therefore, the Participant understands that refusing or withdrawing the
Participant’s consent may affect the Participant’s ability to participate in the
Plan. For more information on the consequences of the Participant’s refusal to
consent or withdrawal of consent, the Participant understands that the
Participant may contact the Participant’s local human resources representative.

Please take note that by electronically accepting this Agreement, the
Participant has confirmed that the Participant explicitly, voluntarily and
unambiguously consents to the collection, use and transfer of the Participant’s
personal data in accordance with the terms in this notification. However, if for
any reason the Participant does not consent to the processing of the
Participant’s personal data, the Participant has the right to reject such
consent by contacting the Participant’s local human resources representative at
Estée Lauder Malaysia Sdn. Bhd, Suite 18.01, Level 18, Centrepoint South, The
Boulevard, Mid Valley City, Lingkaran Syed Putra, Kuala lumpur 59200, Malaysia.

mengehadkan pemprosesan Data atau menolak atau menarik balik persetujuan dalam
ini, dalam mana-mana kes, tanpa kos, dengan menghubungi secara bertulis tempatan
wakil sumber manusia Peserta. Selanjutnya, Peserta memahami bahawa Peserta
memberikan persetujuan di sini secara sukarela semata-mata. Sekiranya Peserta
tidak bersetuju, atau sekiranya Peserta kemudian membatalkan persetujuan, status
Peserta pekerjaan atau perkhidmatan dan kerjaya dengan Syarikat tidak akan
terjejas; satu-satunya akibat buruk sekiranya Peserta tidak bersetuju atau
menarik balik Peserta persetujuan adalah bahawa Syarikat tidak akan dapat
memberikan Peserta anugerah ekuiti lain atau mentadbir atau mengekalkan
anugerah-anugerah tersebut. Oleh itu, Peserta memahami bahawa keengganan atau
penarikan balik persetujuan boleh menjejaskan keupayaan Peserta untuk mengambil
bahagian dalam Pelan. Untuk maklumat lebih lanjut mengenai akibat-akibat
keengganan Peserta untuk memberikan keizinan atau penarikan balik keizinan,
Peserta memahami bahawa Peserta boleh menghubungi wakil sumber manusia tempatan.

Sila ambil perhatian bahawa dengan menerima Perjanjian ini secara elektronik,
Peserta mengesahkan bahawa Peserta secara eksplisit, sukarela, dan tanpa
sebarang keraguan bersetuju dengan pengumpulan, penggunaan, dan pemindahan data
peribadi Peserta mengikut terma-terma dalam notis ini. Walaubagaimanapun, jika
atas apa-apa sebab-sebab tertentu Peserta tidak bersetuju dengan pemprosesan
data peribadi, Peserta mempunyai hak untuk menolak persetujuan Peserta dengan
menghubungi wakil sumber manusia tempatan di masukkan Estée Lauder Malaysia Sdn.
Bhd, Suite 18.01, Level 18, Centrepoint South, The Boulevard, Mid Valley City,
Lingkaran Syed Putra, Kuala lumpur 59200, Malaysia.

 

 

19

--------------------------------------------------------------------------------


 

MEXICO

 

Commercial Relationship. The Participant expressly recognizes and acknowledges
that the Participant’s participation in the Plan and the Company’s grant of
Restricted Stock Units do not constitute an employment relationship between the
Participant and the Company. The Participant has been granted the Restricted
Stock Units as a consequence of the commercial relationship between the Company
and his or her Employer ECLA S.A. de C.V. or Lauder Cosmeticos S.A. de C.V.
(“Estée Lauder Mexico”), and Estée Lauder Mexico is the Participant’s sole
Employer. Based on the foregoing, (a) the Participant expressly recognizes that
the Plan and the benefits the Participant may derive from the Participant’s
participation in the Plan do not establish any rights between the Participant
and Estée Lauder Mexico, (b) the Plan and the benefits the Participant may
derive from the Participant’s participation in the Plan are not part of the
employment conditions and/or benefits provided by Estée Lauder Mexico, and
(c) any modifications or amendments of the Plan by the Company, or a termination
of the Plan by the Company, shall not constitute a change or impairment of the
terms and conditions of the Participant’s employment with Estée Lauder Mexico.

 

Extraordinary Item of Compensation. The Participant expressly recognizes and
acknowledges that the Participant’s participation in the Plan is a result of the
discretionary and unilateral decision of the Company, as well as the
Participant’s free and voluntary decision to participate in the Plan in
accordance with the terms and conditions of the Plan, the Agreement and this
Addendum. As such, the Participant acknowledges and agrees that the Company, in
its sole discretion, may amend and/or discontinue the Participant’s
participation in the Plan at any time and without any liability. The value of
the Restricted Stock Units is an extraordinary item of compensation outside the
scope of the Participant’s employment contract, if any. The Restricted Stock
Units are not part of the Participant’s regular or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits, or any
similar payments, which are the exclusive obligations of the Company’s
subsidiary in Mexico that employs the Participant.

 

NETHERLANDS

 

Waiver of Termination Rights. The Participant waives any and all rights to
compensation or damages as a result of a termination of employment or service,
insofar as those rights result or may result from: (a) the loss or diminution in
value of such rights or entitlements under the Plan; or (b) the Participant
ceasing to have rights, or ceasing to be entitled to any Restricted Stock Unit
awards under the Plan as a result of such termination.

 

NEW ZEALAND

 

Securities Law Notice.

 

Warning

 

This is an offer of Restricted Stock Units which, upon vesting and settlement in
accordance with the terms of the Plan and the Agreement, will be converted into
Shares. Shares give the Participant a stake in the ownership of the Company. The
Participant may receive a return on the Shares acquired under the Plan if
dividends are paid.

 

20

--------------------------------------------------------------------------------


 

If the Company runs into financial difficulties and is wound up, the Participant
will be paid only after all creditors and holders of preference shares have been
paid. The Participant may lose some or all of his or her investment, if any.

 

New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors make an informed decision. The usual rules do not apply to this
offer because it is made under an employee share purchase scheme. As a result,
the Participant may not be given all the information usually required. The
Participant also will have fewer other legal protections for this investment. On
this basis, the Participant is advised to ask questions, read all documents
carefully, and seek independent financial advice before committing.

 

The Shares are quoted on the New York Stock Exchange (“NYSE”). This means that
if the Participant acquires Shares under the Plan, the Participant may be able
to sell the Shares on the NYSE if there are interested buyers. The price will
depend on the demand for the Shares.

 

For information on risk factors impacting the Company’s business that may affect
the value of the Shares, the Participant should refer to the risk factors
discussion on the Company’s Annual Report on Form 10-K and Quarterly Reports on
Form 10-Q, which are filed with the U.S. Securities and Exchange Commission and
are available online at www.sec.gov, as well as on the Company’s “Investor
Relations” website at www.elcompanies.com/investors.

 

PANAMA

 

Securities Law Notice. The grant of the Restricted Stock Units and the issuance
of Shares at vesting are not subject to registration under Panamanian law as
they are not intended for the public, but solely for the Participant’s benefit.

 

PERU

 

Labor Law Acknowledgement. In accepting the Restricted Stock Units, the
Participant acknowledges that the Restricted Stock Units are granted ex gratia
for the purpose of rewarding the Participant as set forth in the Plan.

 

Securities Law Notice. The grant of the Restricted Stock Units is considered a
private offering in Peru; therefore, neither the grant of Restricted Stock
Units, nor the issuance of Shares at vesting of the Restricted Stock Units, is
subject to securities registration in Peru. For more information concerning the
offer, the Participant should refer to the Plan, this Agreement and any other
grant documents made available to the Participant by the Company. For more
information regarding the Company, the Participant should refer to the Company’s
most recent annual report on Form 10-K and quarterly report on Form 10-Q
available at www.sec.gov, as well as on the Company’s “Investor Relations”
website at www.elcompanies.com/investors.

 

PORTUGAL

 

Language Consent. The Participant hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and freely
accepted and agreed with the terms and conditions established in the Plan and
this Agreement.

 

21

--------------------------------------------------------------------------------


 

Conhecimento da Língua. Pela presente, o Participante declara expressamente que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e concordou com os termos e coṅdições estabelecidas no Plano e no Acordo
(Agreement em inglés).

 

ROMANIA

 

Termination. The following provision shall supplement Section 4 (Termination of
Employment of the Agreement:

 

Termination of employment shall include the situation where the Participant’s
employment contract is terminated by operation of law on the date the
Participant reaches the standard retirement age and has completed the minimum
contribution record for receipt of state retirement pension or the relevant
authorities award the Participant an early-retirement pension of any type.

 

English Language. The Participant hereby expressly agrees that this Agreement,
the Plan as well as all documents, notices and proceedings entered into,
relating directly or indirectly hereto, be drawn up or communicated only in the
English language. Angajatul consimte în mod expres prin prezentul ca acest
Contract, Planul precum şi orice alte documente, notificări, înştiinţări legate
direct sau indirect de acest Contract să fie redactate sau efectuate doar în
limba engleză.

 

RUSSIA

 

Securities Law Notification. The Agreement, the Plan and all other materials
that the Participant may receive regarding participation in the Plan do not
constitute advertising or an offering of securities in Russia. Absent any
requirement under local law, the issuance of securities pursuant to the Plan has
not and will not be registered in Russia; hence, the securities described in any
Plan related documents may not be used for offering or public circulation in
Russia.

 

Repatriation Requirements. The Participant expressly agrees to promptly
repatriate proceeds resulting from the sale of Shares acquired under the Plan to
a foreign currency account at an authorized bank in Russia if legally required
at the time the Shares are sold and to comply with all applicable local foreign
exchange rules and regulations. Neither the Company nor any of its subsidiaries
shall be liable for any fines or penalties resulting from the Participant’s
failure to comply with applicable law. Russian residents are advised to contact
their personal advisor regarding their obligation resulting from their
participation in the Plan as significant penalties may apply in the case of
non-compliance with exchange control requirements and because such exchange
control requirements may change.

 

Data Privacy. This provision shall supplement Section 10 (Data Privacy) of the
Agreement:

 

The Participant hereby acknowledges that the Participant has read and understood
the terms regarding collection, processing and transfer of Data contained in
Section 10 (Data Privacy) of the Agreement and, by participating in the Plan,
the Participant agrees to provide an executed data privacy consent to the
Employer or the Company (or any other agreements or consent that may be required
by the Employer or the Company) that the Company and/or the Employer may deem
necessary to obtain under the data privacy laws in Russia, either now or in the
future. The Participant understand that the Participant may not be able to
participate in the Plan if the Participant fails to execute any such consent or
agreement.

 

22

--------------------------------------------------------------------------------


 

SINGAPORE

 

Qualifying Person Exemption. The grant of the Restricted Stock Units under the
Plan is being made pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).
The Plan has not been and will not be lodged or registered as a prospectus with
the Monetary Authority of Singapore and is not regulated by any financial
supervisory authority pursuant to any legislation in Singapore. Accordingly,
statutory liability under the SFA in relation to the content of prospectuses
would not apply. The Participant should note that, as a result, the Restricted
Stock Units are subject to section 257 of the SFA and the Participant will not
be able to make: (a) any subsequent sale of the Shares underlying the Restricted
Stock Units in Singapore; or (b) any offer of such subsequent sale of the Shares
subject to the Restricted Stock Units in Singapore, unless such sale or offer is
made pursuant to the exemptions under Part XIII Division 1 Subdivision
(4) (other than section 280) of the SFA.

 

SOUTH AFRICA

 

Securities Law Notice. Neither the Restricted Stock Units nor the underlying
Shares shall be publicly offered or listed on any stock exchange in South
Africa. The offer is intended to be private pursuant to Section 96 of the
Companies Act and is not subject to the supervision of any South African
governmental authority.

 

Withholding Taxes. The following provision shall supplement Section 6
(Withholding Taxes) of the Agreement:

 

By accepting the Restricted Stock Units, the Participant agrees to notify his or
her Employer of the amount of any gain realized upon vesting of the Restricted
Stock Units. If the Participant fails to advise the Employer of the gain
realized upon vesting of the Restricted Stock Units, the Participant may be
liable for a fine. The Participant will be responsible for paying any difference
between the actual tax liability and the amount withheld.

 

Exchange Control Obligations. The Participant is solely responsible for
complying with applicable exchange control regulations and rulings (the
“Exchange Control Regulations”) in South Africa. As the Exchange Control
Regulations change frequently and without notice, the Participant should consult
the Participant’s legal advisor prior to the acquisition or sale of Shares under
the Plan to ensure compliance with current Exchange Control Regulations. Neither
the Company nor any of its subsidiaries shall be liable for any fines or
penalties resulting from the Participant’s failure to comply with applicable
laws, rules or regulations.

 

SPAIN

 

Securities Law Notice. No “offer of securities to the public,” within the
meaning of Spanish law, has taken place or will take place in the Spanish
territory in connection with the Restricted Stock Unit. The Plan, the Agreement
(including this Addendum) and any other documents evidencing the grant of the
Restricted stock Units have not, nor will they be, registered with the Comisión
Nacional del Mercado de Valores (the Spanish securities regulator) and none of
those documents constitute a public offering prospectus.

 

23

--------------------------------------------------------------------------------


 

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights. By
accepting the Restricted Stock Units, the Participant consents to participation
in the Plan and acknowledges receipt of a copy of the Plan.

 

The Participant understands that the Company has unilaterally, gratuitously and
in its sole discretion granted Restricted Stock Units under the Plan to
individuals who may be Participants of the Company or its subsidiaries
throughout the world. The decision is a limited decision that is entered into
upon the express assumption and condition that any grant will not economically
or otherwise bind the Company or any of its subsidiaries on an ongoing basis.
Consequently, the Participant understands that the Restricted Stock Units are
granted on the assumption and condition that the Restricted Stock Units and the
Shares acquired upon settlement of the Restricted Stock Units shall not become a
part of any employment contract (either with the Company or any of its
subsidiaries) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation) or any other right whatsoever. In
addition, the Participant understands that this grant would not be made to the
Participant but for the assumptions and conditions referenced above; thus, the
Participant acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason the Restricted Stock Units shall be null and void.

 

The Participant understands and agrees that, as a condition of the Restricted
Stock Units, unless otherwise provided in Section 4 (Termination of Employment)
of the Agreement, any unvested Restricted Stock Units as of the date the
Participant ceases active employment will be forfeited without entitlement to
the underlying Shares or to any amount of indemnification in the event of
termination of employment or service. The Participant acknowledges that the
Participant has read and specifically accepts the conditions referred to in the
Agreement regarding the impact of a termination on the Restricted Stock Units.

 

Termination for Cause. Notwithstanding anything to the contrary in the Plan or
the Agreement, “Cause” shall be as defined as set forth in the Agreement,
regardless of whether the termination is considered a fair termination (i.e.,
“despido procedente”) under Spanish legislation.

 

SWITZERLAND

 

Securities Law Notification. The grant of the Restricted Stock Units and the
issuance of any Shares is not intended to be a public offering in Switzerland.
Neither this Addendum nor any other materials relating to the Restricted Stock
Units constitute a prospectus as such term is understood pursuant to article
652a of the Swiss Code of Obligations. Neither this document nor any other
offering or marketing materials relating to the Restricted Stock Units have been
or will be filed with, or approved or supervised by, any Swiss regulatory
authority (in particular, the Swiss Financial Market Supervisory Authority
(FINMA)).

 

TURKEY

 

Securities Law Notification. The sale of Shares acquired under the Plan is not
permitted within Turkey. The Shares are currently traded on the New York Stock
Exchange (“NYSE”), which is located outside of Turkey, under the symbol “EL” and
the Shares may be sold through the NYSE.

 

24

--------------------------------------------------------------------------------


 

UNITED ARAB EMIRATES

 

Securities Law Notification. The Agreement, the Plan and other incidental
communication materials concerning the Restricted Stock Units are intended for
distribution only to Participants of the Company or its subsidiaries. The Dubai
Technology and Media Free Zone Authority, Emirates Securities and Commodities
Authority and/or the Central Bank has no responsibility for reviewing or
verifying any documents in connection with the Restricted Stock Units. Neither
the Ministry of Economy nor the Dubai Department of Economic Development have
approved these communications nor taken steps to verify the information set out
in them, and have no responsibility for them. Further, the Shares underlying the
Restricted Stock Units may be illiquid and/or subject to restrictions on their
resale. Participant should conduct his or her own due diligence on the
Restricted Stock Units and the Shares. If Participant is in any doubt about any
of the contents of the grant or other incidental documents, he or she should
obtain independent professional advice.

 

UNITED KINGDOM

 

Withholding Taxes. The following provision shall supplement Section 6
(Withholding Taxes) of the Agreement:

 

If payment or withholding of the income tax due in connection with the awarded
Restricted Stock Units is not made within ninety (90) days after the end of the
U.K. tax year in which the event giving rise to the income tax liability
occurred or such other period specified in Section 222(1)(c) of the U.K. Income
Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the amount of any
uncollected income tax shall constitute a loan owed by the Participant to his or
her Employer, effective as of the Due Date. The Participant agrees that the loan
will bear interest at the then-current official rate of Her Majesty’s Revenue &
Customs (“HMRC”), it shall be immediately due and repayable, and the Company or
the Employer may recover it at any time thereafter by any of the means referred
to in Section 6 (Withholding Taxes) of the Agreement. Notwithstanding the
foregoing, if the Participant is a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended), he or she shall not be eligible for a loan from the Company
to cover the income tax liability. In the event that the Participant is a
director or executive officer and the income tax is not collected from or paid
by him or her by the Due Date, the amount of any uncollected income tax may
constitute a benefit to the Participant on which additional income tax and
national insurance contributions (“NICs”) will be payable. The Participant will
be responsible for paying and reporting any income tax due on this additional
benefit directly to HMRC under the self-assessment regime, and for reimbursing
the Company or the Employer (as applicable) the value of any Participant NICs
due on this additional benefit.

 

Exclusion of Claim. The Participant acknowledges and agrees that the Participant
will have no entitlement to compensation or damages insofar as such entitlement
arises or may arise from the Participant’s ceasing to have rights under or to be
entitled to the Restricted Stock Units, whether or not as a result of
termination of employment or service (whether the termination is in breach of
contract or otherwise), or from the loss or diminution in value of the
Restricted Stock Units. Upon the grant of the Restricted Stock Units, the
Participant shall be deemed to have waived irrevocably any such entitlement.

 

25

--------------------------------------------------------------------------------


 

VENEZUELA

 

Securities Law Notification. The Restricted Stock Units granted under the Plan
and the Shares issued under the Plan are offered as a personal, private,
exclusive transaction and are not subject to Venezuelan securities regulations.
This offering does not qualify as a public offering under the laws of the
Bolivarian Republic of Venezuela and, therefore, it is not required to request
the previous authorization of the National Superintendent of Securities.

 

Investment Representation. As a condition of the Restricted Stock Units, the
Participant acknowledges and agrees that any Shares the Participant may acquire
upon the vesting of the Restricted Stock Units are acquired as and intended to
be an investment rather than the resale of the Shares and conversion of Shares
into foreign currency.

 

26

--------------------------------------------------------------------------------


 

NOTICE OF GRANT

UNDER

THE ESTÉE LAUDER COMPANIES INC.

AMENDED AND RESTATED FISCAL 2002 SHARE INCENTIVE PLAN
(The “Plan”)

 

This is to confirm that you were awarded a grant of Restricted Stock Units at
the most recent meeting of the Stock Plan Subcommittee of the Compensation
Committee of the Board of Directors representing the right upon vesting of such
units to receive shares of Class A Common Stock of The Estée Lauder Companies
Inc. (the “Shares”), subject to the terms of the Plan and the Restricted Stock
Unit Agreement. This award was made in recognition of the significant
contributions you have made as a key employee of the Company, and to motivate
you to achieve future successes by aligning your interests more closely with
those of our stockholders. This Restricted Stock Unit award is granted under and
governed by the terms and conditions of the Plan and the Restricted Stock Unit
Agreement (the “Agreement”) made part hereof. The Agreement and the Prospectus
can be viewed via your online account. Please read these documents and keep them
for future reference. The specific terms of your award are as follows:

 

Participant:

Name

 

 

Employee Number:

#

 

 

Number of Restricted Stock Units:

#

 

 

Grant Date:

XXX

 

 

Vesting Commencement Date:

XXX

 

Grant Plan: The Estée Lauder Companies Inc. Amended and Restated Fiscal 2002
Share Incentive Plan

 

Vesting Schedule: Subject to Participant’s continuous employment, this
Restricted Stock Unit grant shall vest as to the number of Shares set forth
below:

 

Shares

Vesting Date

 

 

#

XXX

#

XXX

#

XXX

 

Vesting Period: The Vesting Commencement Date through and including the
applicable date set forth in the Vesting Schedule

 

Questions regarding the award can be directed to XXX.

 

If you wish to accept this grant, please sign this Notice of Grant and return
immediately to:

 

Compensation Department

28 West 23rd Street, 8th Floor

New York, New York 10010

 

The undersigned hereby accepts, and agrees to, all terms and provisions of the
Agreement, including those contained in this Notice of Grant.

 

By

 

 

Date

 

 

 

 

27

--------------------------------------------------------------------------------